Citation Nr: 0315553	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, claimed as breathing problems.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his brother, his niece, and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1938 to 
December 1945.  He also had a period of active duty for 
training with the Army Reserve from June 5, 1955, to June 19, 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to service connection for breathing problems, heart disease 
and peripheral neuropathy. 

The appellant, his brother and his niece provided oral 
testimony at a hearing held at the RO before a decision 
review officer in July 2000, a transcript of which has been 
associated with the claims file.  

The appellant and his spouse provided oral testimony via a 
videoconference hearing held in February 2003 at the RO and 
conducted by the undersigned Veterans Law Judge sitting in 
Washington, DC.  A transcript of which have been associated 
with the claims file.  

In a July 1998 statement, the veteran indicated that he had 
nightmares due to his alleged service as a prisoner of war 
(POW), thereby raising a claim of entitlement to service 
connection for a psychiatric disorder manifested by 
nightmares.

In a March 2000 statement, the veteran said that he wanted 
his nonservice-connected pension disability benefits 
reinstated.

In a statement received by the RO in February 2001, the 
veteran indicated that he wanted to reopen his claim of 
entitlement to for service connection for hearing loss.  The 
RO has not adjudicated this claim.

It appears based on an April 2002 statement of the veteran 
that he wants to reopen his claim of entitlement to for 
service connection for residuals of a head injury.

In a June 2002 development letter, the RO noted that the 
veteran was seeking entitlement to service connection for a 
hernia.

As all of the foregoing claims have been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring them to the RO for clarification, initial 
consideration and appropriate adjudicative action if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In this case, the issue of basic eligibility for former POW 
status benefits has been raised and not formally adjudicated 
with approval by the Director of the Compensation and Pension 
Service, VA Central Office.  See 38 C.F.R. § 3.1(y) (2002).

There are actions which must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  One such circumstance is where an 
inextricably intertwined issue must be adjudicated prior to 
adjudication of the issue prepared and certified for 
appellate review.  Chairman's Memorandum No. 01-02-01.

Inasmuch as the case must be remanded to the RO for the 
above-mentioned reason, the RO will be asked to accomplish 
additional necessary development - providing the veteran a 
development letter, obtaining records and affording the 
veteran VA examinations.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

Among other things, the CAFC held that providing a 30-day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b).  

Although the RO issued a development letter on other issues 
not in appellate status, the RO did not issue a development 
letter for the claims on appeal that is consistent with the 
notice requirements of the VCAA.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.

3.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for 
respiratory symptomatology, cardiac 
symptomatology, peripheral neuropathy, 
and diabetes mellitus from December 1945 
to the present.  

After obtaining any necessary 
authorization, the RO should secure any 
medical records not currently on file.  
Regardless of the veteran's response, the 
RO should endeavor to obtain all 
outstanding, relevant VA treatment 
reports.
In any event, the RO should obtain all 
records from the VA Medical Centers in 
Dallas, Texas, Amarillo, Texas, 
Albuquerque, New Mexico, and New Orleans, 
Louisiana, from December 1945 to the 
present, especially to include all 
records regarding treatment of 
respiratory symptomatology, cardiac 
symptomatology, peripheral neuropathy, 
diabetes mellitus, malaria and/or its 
residuals at the VA Medical Center in New 
Orleans, Louisiana, in 1946, and all 
clinical records from a hospitalization 
at the VA Medical Center in Albuquerque, 
New Mexico, from January 22, 1993, to 
January 28, 1993.

Additionally, the RO should obtain all 
records from the VA outpatient clinic in 
Fort Worth, Texas, from December 1945 to 
the present.

The RO, working in tandem with the above-
mentioned VA medical facilities, should 
obtain all additional records regarding 
the veteran's care, including ones that 
may be in storage at those medical 
facilities or at a Federal Records 
Center.

Furthermore, the RO should obtain all 
records from the non-VA medical providers 
identified in the VA Form 21-4142 (JF) 
that was received in February 2001.

Moreover, the RO should obtain all 
records from the Glenview Hospital in 
Fort Worth, Texas, Dr. Krishnaraj, and 
Dr. Samson, regarding treatment for 
respiratory symptomatology, cardiac 
symptomatology, peripheral neuropathy, 
and diabetes mellitus, to include all 
clinical records from hospitalizations at 
the Glenview Hospital in June 1982, 
August 1982 and May 1983.


4.  The RO should contact the veteran and 
inform him that his spouse testified at 
the February 2003 hearing that VA doctors 
at the VA outpatient clinic in Fort 
Worth, Texas, or the VA Medical Center in 
Dallas, Texas, said that his breathing 
problems were due to active service.  The 
RO should ask the veteran to identify all 
VA medical professionals who rendered 
such opinions.  Depending on the response 
of the veteran, the RO should contact any 
identified VA medical professionals to 
provide an assessment of whether a 
current respiratory disorder is related 
to active service.

5.  The RO should contact the veteran and 
inform him that he has at various times 
identified the following units as those 
to which he was assigned when he 
allegedly became a POW: 129th Infantry 
Division, Company C; 129th Infantry 
Division, Company A; and 251st Field 
Artillery Battalion, Battery C.  The RO 
should ask the veteran to clarify which 
unit he was assigned to when he allegedly 
became a POW.  

6.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain any additional service medical 
records for the veteran.  

The RO should also ask NPRC to verify the 
veteran's periods of service with the 
Army Reserve and National Guard, to 
include all periods of active duty for 
training and inactive duty training.

Moreover, the RO should ask the NPRC to 
again verify whether the veteran had 
service as a POW.  In that regard, the RO 
should inform the NPRC that the veteran 
has at various times identified the 
following units as those to which he was 
assigned when he allegedly became a POW: 
129th Infantry Division, Company C; 129th 
Infantry Division, Company A; 251st Field 
Artillery Battalion, Battery C; and any 
additional units identified by the 
veteran.  

7.  The RO should contact the National 
Archives, including the Suitland 
Reference Branch of the National 
Archives, and again verify whether the 
veteran had service as a POW.  In that 
regard, the RO should inform the National 
Archives that the veteran has at various 
times identified the following units as 
the unit to which he was assigned when he 
allegedly became a POW: 129th Infantry 
Division, Company C; 129th Infantry 
Division, Company A; 251st Field 
Artillery Battalion, Battery C; and any 
additional units identified by the 
veteran.  

8.  The RO should obtain any vocational 
rehabilitation file that may exist for 
the veteran.  

9.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).




10.  Following the above, the RO should 
arrange for VA examination of the veteran 
by a specialist in respiratory disorders, 
if available, including on a fee basis if 
necessary, for the purpose of determining 
whether a current respiratory disorder is 
related to active service.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The examiner should review the historical 
evidence in the claims folder, including 
service medical records and the findings 
on the June 1947 VA examination regarding 
the respiratory system.  

For each respiratory disorder found, the 
examiner should express opinion as to the 
following: is it as likely as not that 
such a disorder(s) is/are related to 
active duty from September 1938 to 
December 1945, a period of active duty 
for training, or an injury during a 
period of inactive duty training, or if 
preexisting active duty from September 
1938 to December 1945 or a period of 
active duty for training ,was/were 
aggravated thereby during a period of 
active service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.



11.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

12.  The RO should adjudicate the issue 
of basic eligibility for former POW 
status benefits.  If applicable, the 
veteran's claims file should be referred 
to the Director of the Compensation and 
Pension Service, VA Central Office, for 
approval of the RO determination 
establishing or denying POW status.  See 
38 C.F.R. § 3.1(y) (2002).

13.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal under a 
broad interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of 38 C.F.R. §§ 3.1, 3.6, 
3.307, and 3.309 (2002), as applicable.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  The Board 
intimates no opinion as to any final outcome warranted.  

The appellant need take no action unless otherwise notified 
by the RO; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims on appeal.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


